DETAILED ACTION
A complete action on the merits of claims 1-14 follows below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moses (US Pub. No. 2005/0119655).
Regarding Claim 1, Moses teaches an electrosurgical forceps (Moses shows various electrosurgical forceps designs in Figs. 1A-5. For the purposes of this action, attention is given to the embodiment of Fig. 4), comprising:
a pair of first and second shaft members (412 and 420) pivotably coupled to one another ([0079]-[0080]), the second shaft member having a flange (513 best seen in Figs. 6A-D) extending therefrom toward the first shaft member (Since [0081] teaches “the knife channel 69 may be formed with a lockout or one or more other safety features which prevent the knife 90 from advancing through the tissue until the jaw members 62 and 64 are closed about the tissue. As best seen in FIGS. 6A-6D, one possible lockout or safety mechanism 505 is envisioned which both prevents actuation of the cutting blade 90 when the jaw members 62 and 64 are disposed in an open configuration and also prevents opening of the jaw members 62 and 64 when the actuating mechanism 40 is being deployed to advance the cutting blade 90” given that the statement follows the disclosure of Fig. 4 in [0079]-[0080], examiner takes the position that at the either Moses contemplated  the lockout or one or 
an end effector (end effector 462 and 464 in Fig. 4; however, based on the disclosure in a whole with respect to the locking mechanism of Figs. 6A-D, Moses refers to the end effector as 62 and 64, which is here interpreted to be a general notation of the end effectors of all of the embodiments) assembly coupled to the pair of first and second shaft members 412, 420 and configured to move between an open configuration and a closed configuration in response to pivoting of the first and second shaft members (Fig. 4 and [0079]-[0080]);
a knife 90 selectively translatable through the first shaft member from a retracted position to an extended position in which the knife extends at least partially through the end effector assembly ([0079]-[0081] and Fig. 4); and
a knife deployment mechanism 440 coupled to the first shaft member 420 and including a distal extension coupled to the knife (interpreting the handles to be at a distal end of the instrument and the jaws at a proximal end, based on the disclosure in [0081] where the lockout or one or more other safety features as disclosed with respect to Figs. 6A-D is configured to be used with the embodiment of Fig. 4, safety bar 527, here interpreted to be a distal extension is coupled to the distal end of the actuating mechanism (numbered 540 in Figs. 6A-D; however, it is noted that such numeral characteristic is not mentioned in the specification and therefore, based on the disclosure in a whole it is interpreted to be an actuating mechanism coupled to knife 90 for advancing the knife and therefor, with respect to the embodiment of Fig. 4 and implementing the safety feature of Figs. 6A-D therein, it is assumed that the safety bar would be 
Regarding Claim 2, Moses teaches wherein the knife deployment mechanism 440 includes a linkage 445 operably coupled to the knife 90 configured to move the knife between the retracted and extended positions, the distal extension coupled to and extending distally from a distal end portion of the linkage ([0079]-[0080] and Fig. 4).
Regarding Claim 3, Moses teaches wherein the knife deployment mechanism includes a pivot pin (447 or another of the 3 pins shown in Fig. 4) rotatably supported by the distal end portion of the linkage and coupled to the knife 90 ([0080] and Fig. 4).
Regarding Claim 4, Moses teaches wherein the knife deployment mechanism includes: a trigger 442 rotatably coupled to the first shaft member 420; and a crank 444 having a first end portion coupled to the trigger 442 and a second end portion rotatably coupled to a proximal end portion of the linkage 445, wherein the knife 90 is configured to move between the retracted and extended positions in response to an actuation of the trigger ([0079]-[0080] and Fig. 4).
Regarding Claim 5, Moses teaches wherein the crank rotates in response to an actuation of the trigger to rotate and translate the linkage ([0079]-[0080] and Fig. 4).
Regarding Claim 6, Moses teaches wherein the flange 513 defines a hole dimensioned for receipt of the distal extension 527 ([0081]-[0084] and Figs. 6A-D).
Regarding Claim 7, Moses teaches wherein the distal extension 527 extends through the hole 519 upon the knife moving to the extended position, whereby the hole captures the distal extension and resists the first and second shaft members moving away from one another ([0081]-[0084] and Figs. 6A-D).
Regarding Claim 8, Moses teaches an electrosurgical forceps (Moses shows various electrosurgical forceps designs in Figs. 1A-5. For the purposes of this action, attention is given to the embodiment of Fig. 4), comprising:
a pair of first and second shaft members (420 and 412) pivotably coupled to one another, the second shaft member having a flange (513 best seen in Figs. 6A-D) extending therefrom toward the first shaft member (Since [0081] teaches “the knife channel 69 may be formed with a lockout or one or more other safety features which prevent the knife 90 from advancing through the tissue until the jaw members 62 and 64 are closed about the tissue. As best seen in FIGS. 6A-6D, one possible lockout or safety mechanism 505 is envisioned which both prevents actuation of the cutting blade 90 when the jaw members 62 and 64 are disposed in an open configuration and also prevents opening of the jaw members 62 and 64 when the actuating mechanism 40 is being deployed to advance the cutting blade 90” given that the statement follows the disclosure of Fig. 4 in [0079]-[0080], examiner takes the position that at the either Moses contemplated  the lockout or one or more other safety features as disclosed with respect to Figs. 6A-D to be configured to be used with the embodiment of Fig. 4 in order to prevent the knife 90 from advancing through the tissue until the jaw members 62/462 and 64/464 are closed about the tissue, or in an alternative, it would have been obvious to one having ordinary skill in the art prior to the filing of the current invention to add the safety features of Figs. 6A-D into the embodiment of Fig. 4 in order to prevent the knife 90 from advancing through the tissue until the jaw members 62/462 and 64/464 are closed about the tissue);
an end effector assembly coupled to the pair of first and second shaft members (Fig. 4);
a knife 90 selectively translatable through the first shaft member from a retracted position to an extended position in which the knife extends at least partially through the end effector assembly ([0079]-[0081]); and
a knife deployment mechanism 440 coupled to the first shaft member 420 (Fig. 4) and including:
a trigger 442 extending from the first shaft member and rotatably coupled thereto ([0079] and Fig. 4); a linkage 445 operably coupled to the trigger 442 and a proximal end portion of the knife 90 (Fig. 4 and [0079]-[0080]); and 
a distal extension coupled to a distal end portion of the linkage (interpreting the handles to be at a distal end of the instrument and the jaws at a proximal end, based on the disclosure in [0081] where the lockout or one or more other safety features as disclosed with respect to Figs. 6A-D is configured to be used with the embodiment of Fig. 4, safety bar 527, here interpreted to be a distal extension is coupled to the distal end of the actuating mechanism (numbered 540 in Figs. 6A-D; however, it is noted that such numeral characteristic is not mentioned in the specification and therefore, based on the disclosure in a whole it is interpreted to be an actuating mechanism coupled to knife 90 for advancing the knife and therefor, with respect to the embodiment of Fig. 4 and implementing the safety feature of Figs. 6A-D therein, it is assumed that the safety bar would be coupled to the actuating mechanism and thereby the linkage of the knife advancing mechanism of Fig. 4) and configured to engage the flange 513 (Figs. 6A-D) of the second shaft member when the knife is in the extended position ([0081]-[0084]), wherein the engagement between the linkage and the flange resists movement of the first and second shaft members away from one another ([0079]-[0084] and Figs. 6A-D).
Regarding Claim 9, Moses teaches wherein the knife deployment mechanism 440 includes a crank 444 having a first end portion coupled to the trigger 442 and a second end portion operably coupled to a proximal end portion of the linkage 445 (Fig. 4).
Regarding Claim 10, Moses teaches wherein the end effector assembly includes: a first jaw member coupled to and extending distally from the first shaft member; and a second jaw member coupled to and extending distally from the second shaft member, the first and second jaw members configured to move between an open configuration and a closed configuration in response to pivoting of the first and second shaft members (end effector of the embodiment of Fig. 4 comprises a first and second jaw 462 and 464; however, based on the disclosure in a whole with respect to the locking mechanism of Figs. 6A-D, Moses refers to the end effector having jaws 62 and 64, which is here interpreted to be a general notation of the end effectors of all of the embodiments, see [0079]-[0084]).
Regarding Claim 11, Moses teaches wherein the engagement between the linkage and the flange resists movement of the first and second jaw members from the closed configuration ([0079]-[0084] and Figs. 6A-D, in view of the interpretation provided above).
Regarding Claim 12, Moses teaches wherein the flange 513 defines a hole dimensioned for receipt of the distal extension 527 ([0081]-[0084] and Figs. 6A-D).
Regarding Claim 13, Moses teaches wherein the distal extension 527 extends through the hole 519 upon the knife 90 moving to the extended position, whereby the hole captures the distal extension and resists the first and second shaft members moving away from one another ([0081]-[0084] and Figs. 6A-D).
Regarding Claim 14, Moses teaches wherein the knife deployment mechanism 440 includes a pivot pin 447 rotatably supported by the distal end portion of the linkage and coupled to the knife ([0080] and Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Examiner, Art Unit 3794